id office uilc cca_2010090108574637 ---------- number release date from ------------------- sent wednesday september am to ---------------------- cc ----------- subject re tefra contact your analysis is correct this is also covered in the notice on frequently asked tefra questions my direct line is --------------if you need further clarification ----- sorry to bother you but i have what i believe to be a straightforward tefra issue that i was hoping to double check with someone in --------- do you have a second to talk tomorrow or is there someone in your branch that you would recommend i call the issue is who signs the 872-p for the source partnership when the source partnership's tmp is an llc taxed as a partnership with its own tax_matters_partner tmp2 i look to the analysis of revrul_2004_88 and i'm persuaded that the answer is whoever has legal authority to act on behalf of llc for state law purposes if llc has mr x as a member-manager then mr x can sign on behalf of llc the tmp of source partnership even if mr x is not tmp2 similarly if mr x is a nonmember-manager he can still sign the 872-p for the source partnership on behalf of llc the tmp of source partnership even though mr x could not be tmp2 it may work out that tmp2 is the person with legal authority to sign on behalf of llc the tmp of source partnership but i wouldn't expect that authority to flow from tmp2's status as tax_matters_partner of llc there is potentially some tension in the irm on this point between which talks about chasing through the tiers and which seems to prefer the analysis of the revenue_ruling but i think the provisions can be reconciled if is viewed as assuming tiers of general partnerships without managers and member-managed llcs again without managers there is also an old nsar irs nsar which would have accepted tmp2's signature on the 872-p for the source partnership but the nsar predates and seems consistent with a sec_6063 view i hope all is well and thank you ---------
